Citation Nr: 0212300	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergies.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flatfeet.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1993.

These matters come before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2000 rating 
decision, in which the RO denied the veteran's application to 
reopen claims of service-connection for an eye disability, 
bronchitis, a leg rash, arthritis, asthma, allergies, flat 
feet, hearing loss, hemorrhoids, hypertension and tinnitus.  
A notice of disagreement with this decision was received in 
May 2000.  A statement of the case was issued in May 2000.  A 
substantive appeal was received in July 2000. 

In July 2000 and September 2000, the veteran requested 
personal hearings before a Hearing Officer at the RO.  
Records show that the veteran canceled both hearings, and has 
not asked to be rescheduled for an RO hearing.

Issues perfected for appeal also included claims for service 
connection for a bilateral leg rash and for tinnitus.  
However, in a September 2001 rating decision, the RO granted 
service connection for a bilateral leg rash and for tinnitus.  
Since this represents a full grant of the benefits that were 
sought with respect to these issues, they are no longer in 
appellate status.

In conjunction with the veteran's March 1999 application to 
reopen claims for service connection for the disabilities now 
at issue, the veteran also filed an informal claim of 
entitlement to service connection for pseudofolliculitis 
barbae and for gout.  Although the RO adjudicated the issue 
of entitlement to service connection for pseudofolliculitis 
barbae in its January 2000 rating decision, it did not 
adjudicate the issue of entitlement to service connection for 
gout; accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claims for service connection for an eye condition, 
bronchitis, arthritis of multiple joints, allergies, asthma, 
hemorrhoids, flat feet, hearing loss and hypertension; 
although the RO notified the veteran of that decision later 
that same month, he did not appeal the decision.  

2.  Evidence associated with the claims file since the April 
1994 rating decision includes evidence that is not wholly 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for an eye disability, bronchitis, 
arthritis, asthma, allergies, flat feet, hearing loss, 
hemorrhoids and hypertension.

3.  There is no competent medical evidence that the veteran 
has, or, has had, at any time pertinent to the instant claim 
on appeal, hearing loss in either ear.


CONCLUSIONS OF LAW

1.  The April 1994 denial of service connection for eye 
disability, bronchitis, arthritis, asthma, allergies, flat 
feet, hearing loss, hemorrhoids and hypertension is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001). 

2.  New and material evidence to reopen the veteran's claims 
for service connection for an eye disability, bronchitis, 
arthritis, asthma, allergies, flat feet, hearing loss, 
hemorrhoids and hypertension has been submitted, and the 
claims are reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.159, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision regarding the claims to reopen at this time, as all 
notification and development action needed to render a fair 
decision on each of the claims to reopen has been 
accomplished.

The veteran's claims for service connection for an eye 
disability, bronchitis, arthritis, asthma, allergies, flat 
feet, hearing loss, hemorrhoids and hypertension previously 
have been considered and denied, in an April 1994 rating 
decision.  Because the veteran did not appeal the April 1994 
rating decision, that decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

In a January 2000 rating decision, which is the subject of 
this appeal, the RO determined that new and material evidence 
had not been received to reopen the veteran's previously 
denied claims for service connection.  Although the RO in a 
September 2001 rating decision appears to have reopened the 
claims by addressing the claims on a direct service 
connection basis without regard to the issue of finality, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to consider the new and material issue regardless of the RO's 
actions. Regardless of the RO's actions, the Board notes that 
the question of whether new and material evidence has been 
presented to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Thus, the Board must first decide whether the veteran has 
submitted new and material evidence that is sufficient to 
reopen the prior adverse April 1994 RO decision.

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 2000 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the April 1994 rating 
decision consisted of the veteran's service medical records 
showing treatment for eye problems, indications of 
respiratory and allergy problems, various orthopedic 
complaints, complaints of decreased hearing, and diagnoses of 
rectal fissure and rule out hypertension.  These records also 
include a finding on a May 1991 examination report of mild to 
moderate pes planus.  The evidence also consists of an 
October 1993 notice of the veteran's failure to report to VA 
examinations scheduled for each of his claimed disabilities.

The evidence associated with the claims file since the April 
1994 rating decision includes VA and private medical records 
dated from 1996 to 2002, as well as VA examination reports 
dated in May 2001 that pertain to the disabilities being 
claimed.  The additional medical .  In this regard, VA 
outpatient records show that the veteran was seen numerous 
times for eye problems and the records reflect a diagnosis of 
"ocular hypertension".  They also contain audiological 
findings.  Furthermore, they show that the veteran presented 
to VA medical facilities complaining of musculoskeletal pain 
involving his right foot, left arm and shoulder, and x-rays 
reflect "possible pes planus".  Diagnoses of rhinitis and 
borderline hypertension are shown on private medical records.  

The Board finds that the evidence described above is new, in 
that it has been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material, in that it is 
relevant and probative, and is so significant that it must be 
considered to fairly decide the merits of the claims.  Hence, 
the Board finds that the criteria for reopening the claims 
for service connection for an eye disability, bronchitis, 
arthritis, asthma, allergies, flat feet, hearing loss, 
hemorrhoids and hypertension have been met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Now that the claims for service connection are reopened, the 
Board will address the merits of the claim for hearing loss 
below.  However, the Board finds that additional development 
is warranted with respect to the claims for service 
connection for an eye disability, bronchitis, arthritis, 
asthma, allergies, flat feet, hemorrhoids and hypertension, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing these issues.

II.  Service Connection for Hearing Loss

At the outset, the Board must further address the duty to 
assist and notification provisions of the VCAA with respect 
to the issue of service connection for bilateral hearing 
loss.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Through 
the September 2001 and May 2002 supplemental statements of 
the case, and various correspondence from the RO, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim for service 
connection for bilateral hearing loss, and the evidence which 
has been considered in connection with this issue.  
Furthermore, the RO was given notice of the VCAA and its 
requirements in a February 2001 letter, and the RO 
specifically considered the VCAA in the May 2002 supplemental 
statement of the case.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support this claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim regarding service 
connection for hearing loss.  The RO arranged for the veteran 
to undergo a VA audiolgoical examination in May 2001, and has 
obtained VA outpatient records from the VA medical facility 
identified by the veteran.  Moreover, records from the 
veteran's private physicians have been associated with the 
claims file.  The Board notes that neither the veteran nor 
his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of this 
claim that has not been obtained.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal, on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.

On the authorized VA audiological evaluation in April 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
-
15
LEFT
10
10
15
-
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 percent in the left ear.  
The remarks following the test noted "T-grams [normal], 
[both ears]".  

An audiology consult record dated in April 2001 indicates 
that test results at that time revealed normal hearing in 
both ears and that tympanograms were consistent with normal 
middle ear function in both ears.  The veteran was advised to 
report for periodic re-testing.

Another VA audiological evaluation, accomplished in May 2001, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
500
15
15
15
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
A summary of the audiologic test was that of normal hearing 
bilaterally.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

Notwithstanding the veteran's assertion in this case of 
hearing difficulty, the medical evidence does not establish 
that the veteran has, or has had, at any time pertinent to 
the claim on appeal, any current hearing loss, much less 
hearing loss recognized as a disability for VA purposes.  The 
audiological results from April and May 2001 clearly show 
that the veteran does not have hearing loss that meets the 
criteria under § 3.385 and, in fact, was assessed by as 
having normal hearing in both ears on each occasion.  Normal 
hearing is considered to exist when thresholds are between 0 
and 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).   

As indicated above, however, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for bilateral hearing loss must be denied because 
the first essential criterion for the grant of service 
connection, i.e., the disability for which service connection 
is sought, has not been met.

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  
His complaints of hearing difficulty alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

As new and material evidence has been presented to reopen 
claims for service connection for an eye disability, 
bronchitis, arthritis, asthma, allergies, flat feet, hearing 
loss, hemorrhoids and hypertension, to this extent only, the 
appeal is granted.

The claim for service connection for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

